George Eose Smith, J. This is a suit by the appellee to quiet her title to a one-acre parcel of wild and uninclosed land in Pulaski county. The appellee and her late husband purchased the property, as tenants by the entirety, in 1945. The appellant claims title under an apparently valid tax forfeiture that occurred in 1949. The chancellor held that the appellee, despite the tax forfeiture, had regained ownership of the land by subsequently paying the taxes for seven years under the color of title represented hy the 1945 conveyance to her and her husband. Ark. Stats. 1947, § 37-102. In appealing from the decree the appellant insists that the tax sale deprived the appellee of her color of title, so that the payment of taxes for seven years did not have the effect of reinvesting her with title to the land. In view of our decision in Pinkert v. Williamson, 225 Ark. 834, 287 S. W. 2d 8, the chancellor’s decision was correct. In that ease the title of the original owners was extinguished by an improvement district foreclosure, but they later paid the taxes upon the land, which was unimproved and uninclosed, for more than seven consecutive years. We held that the owners had thereby reacquired title. Our reasoning was that since the owners ’ original deed to the property was not expressly canceled or otherwise dealt with by the foreclosure decree it continued to constitute color of title to the land. We are unable to distinguish that case from this one. Affirmed.